Opinion issued July 22, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00618-CV
____________

IN RE RICHARD ALLEN MOSBY, Relator



Original Proceeding on Petition for Writ of Injunction



O P I N I O N
	Pro se relator, Richard Allen Mosby, has filed an "emergency petition for
antisuit injunction and notice and application for sua sponte, petitioner favorable,
judicial decision and/or in the alternative an application for an order requiring
respondents, supra, to show cause why this antisuit injunction should not be granted
and application for show cause hearing and statement of corruption in the civil and
criminal justice system," which this Court construes to be a petition for writ of
injunction. (1)
	We deny the petition for writ of injunction.
PER CURIAM
Panel consists of Justices Mirabal, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.








1.    	Subsequently, the Court received from relator an "emergency petition to
vacate a void judgment as proposal for decision due to misrepresentation, fraud and
other misconduct, to include, but limited to conspiracy and exceptions and reply on
document received June 14 2002 from the state office of administrative hearings." 
We direct the Clerk of this Court to file this document, which we regard as a
supplement to relator's first filing and part of the petition for writ of injunction.